      8:19-cv-01082-BHH         Date Filed 09/03/19     Entry Number 27        Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF SOUTH CAROLINA

                                   GREENWOOD DIVISION


 Allstate Insurance Company,                  )        C/A#: 8:19-cv-01082-BHH
                                              )
                                 Plaintiff,   )
                vs.                           )
                                              )
 Lawrence R. Meadows, Roderick M.             )
 Cummings, Darryl Jerome Mattison,            )
 Zebulon Young, First Family Funeral          )
 Home, LLC, Fred Parker, and Taras            )
 Michael Parker,                              )
                                              )
                               Defendants.    )
                                              )

                                 ANSWER TO COMPLAINT

       COMES NOW Defendants Lawrence R. Meadows, individually, Lawrence R. Meadows

as Registered Agent for First Family Funeral Home, and Darryl Jerome Mattison (“Meadows”,

“First Family”, “Mattison” and “Defendants”), by and through its undersigned counsel, hereby

responds to the Plaintiff’s allegations in the Complaint for Declaratory Judgment as follows:

       1. Defendants lack sufficient knowledge to admit or deny paragraph 1.

       2. Defendant admit Paragraph 2.

       3. Defendants lack sufficient knowledge to admit or deny Paragraph 3.

       4. Defendants admit Paragraph 4

       5. Defendants lack sufficient knowledge to admit or deny Paragraph 5.

       6. Defendants admit Paragraph 6.

       7. Defendants deny Paragraph 7; Fred Parker is deceased.

       8. Defendants lack sufficient knowledge to admit or deny paragraph 8.
8:19-cv-01082-BHH        Date Filed 09/03/19       Entry Number 27          Page 2 of 5




 9. Defendants admit paragraph 9.

 10. Defendants admit paragraph 10.

 11. Defendants admit Paragraph 11.

 12. Defendants deny Paragraph 12; Defendants acknowledge that Plaintiffs are bringing

    suit to determine their liability in regards to their responsibility to defend the lawsuit

    brought in Greenwood County (Parker Lawsuit).

 13. Defendants admit Paragraph 13, in that the lawsuit does allege this.

 14. Defendants admit Paragraph 14, in that the lawsuit does allege this.

 15. Defendants admit Paragraph 15, in that the lawsuit does allege this.

 16. Defendants admit Paragraph 16, in that the lawsuit does allege this.

 17. Defendants admit Paragraph 17, in that the lawsuit does allege this.

 18. Defendants admit Paragraph 18, in that the lawsuit filed alleges this, but the

    Defendants deny the conduct alleged.

 19. Defendants admit Paragraph 19 in that the lawsuit filed alleges this, but the

    Defendants deny the conduct alleged.

 20. Defendants admit Paragraph 20 in that the lawsuit filed alleges this, but the

    Defendants deny the conduct alleged.

 21. Defendants admit Paragraph 21 in that the lawsuit filed alleges this, but the

    Defendants deny the alleged conduct.

 22. Defendants admit Paragraph 22 in that the lawsuit filed alleges this, but the

    Defendants deny the alleged conduct.

 23. Defendants admit that the listed policy numbers were insurance coverage policies

    issued for First Family Funeral Home LLC.
8:19-cv-01082-BHH        Date Filed 09/03/19      Entry Number 27       Page 3 of 5




 24. Defendants admit paragraph 24.

 25. Defendants lack sufficient knowledge to admit or deny Paragraph 25.

 26. Defendants lack sufficient knowledge to admit or deny Paragraph 26.

 27. Defendants lack sufficient knowledge to admit or deny Paragraph 27.

 28. Defendants lack sufficient knowledge to admit or deny Paragraph 28.

 29. Defendants lack sufficient knowledge to admit or deny Paragraph 29.

 30. Defendants admit Paragraph 30.

 31. Defendants deny Paragraph 31.

 32. Paragraph 32 requires no response from Defendants.

 33. Defendants deny the allegations in Paragraph 33.

 34. Defendants deny the allegations in Paragraph 34.

 35. Defendants deny the allegations in Paragraph 35.

 36. Defendants deny the allegations in Paragraph 36.

 37. Defendants deny the allegations in Paragraph 37.

 38. Defendants deny the allegations in Paragraph 38.

 39. Defendants Deny the allegations in Paragraph 39.

 40. Defendants admit Paragraph 40.

 41. Defendants admit Paragraph 41, in so much as the filed lawsuit alleges this.

 42. Defendants deny the allegations in Paragraph 42.

 43. Defendants deny the allegations in Paragraph 43.

 44. Defendants deny the allegations in Paragraph 44.
      8:19-cv-01082-BHH         Date Filed 09/03/19      Entry Number 27           Page 4 of 5




       45. Defendants admit Paragraph 45, in that the filed lawsuit seeks recovery of damages as

           a result of conduct of the Defendants. The Defendants deny the underlying conduct

           alleged.

       46. Defendants admit Paragraph 46, In that the filed lawsuit seeks to recover damages

           from the Defendants.

       47. Paragraph 47 requires no response from Defendants.

       48. Defendants admit Paragraph 48, in that the filed lawsuit does allege this, but

           Defendants deny the underlying conduct.

       49. Defendants admit Paragraph 49, in that the filed lawsuit does allege this, but

           Defendants deny the underlying conduct.

       50. Defendants admit Paragraph 50.

       51. Defendants admit Paragraph 51.

       52. Defendants lack sufficient knowledge to admit of deny Paragraph 52.

       53. Defendants deny Paragraph 53.

       54. Defendants deny Paragraph 54.

       55. Defendants deny Paragraph 55.

       56. Defendants deny Paragraph 56.



       THEREFORE, The Defendants ask this Court to determine that the Plaintiff’s have a

duty to defend the Defendants in the lawsuit filed by Fred and Taurus Parker in Greenwood,

South Carolina. Defendants pray for the relief asked for above, the costs of this action, attorney

fees and any other and further relief that the Court shall deem just and proper.
8:19-cv-01082-BHH   Date Filed 09/03/19   Entry Number 27     Page 5 of 5




                               /s/ Scott F. Talley _______________
                               Scott F. Talley
                               Federal I.D. 9016
                               scott@talleylawfirm.com

                               TALLEY LAW FIRM, P.A.
                               134 Oakland Avenue
                               Spartanburg, South Carolina 29302
                               (864) 595-2966

                               Attorney for Defendants Lawrence R. Meadows,
                               individually, Lawrence R. Meadows as Registered Agent
                               for First Family Funeral Home
                               and Darryl Jerome Mattison
